Citation Nr: 1503417	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  13-00 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in North Little Rock, Arkansas


THE ISSUE

Entitlement to an annual clothing allowance pursuant to 38 C.F.R. § 3.810.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from December 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 decision of the VA Medical Center (VAMC) in North Little Rock, Arkansas.

The Veteran testified at a Travel board hearing before the undersigned Veterans Law Judge in September 2013; a transcript of that hearing is associated with the claims folder and has been reviewed.


FINDINGS OF FACT

1. The Veteran is service-connected for post-operative bunionectomy, of the right foot, currently evaluated at 20 percent disabling. 

2. The Veteran is not prescribed medication for a skin condition related to his service-connected disability.
 
3. The Veteran does not use or wear a qualifying prosthetic or orthopedic appliance, due to a service-connected disability, that wear or tear clothing.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance have not been met. 38 U.S.C.A. § 1162 (West 2014); 38 C.F.R. § 3.810 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

VA has statutory and regulatory notice and duty to assist provisions under the Veterans Claims Assistance Act (VCAA); however, those provisions are not applicable in cases such as this where resolution of the claim is as a matter of law.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002) (holding that the VCAA has no effect on appeal limited to matter of law); see also 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014). No amount of additional evidentiary development would change the result of this case. Accordingly, VA's duties to notify and assist are not applicable here and need not be addressed.  

Legal criteria 

Under 38 C.F.R. § 3.810, a veteran who has a service-connected disability is entitled, upon application therefore, to an annual clothing allowance as specified in 38 U.S.C.A. § 1162. The annual clothing allowance is payable in a lump sum for a service-connected disability, and the following eligibility criteria must also be satisfied: (1) a VA examination or examination report from a private physician as specified in 38 C.F.R. § 3.326(c) discloses that the veteran wears or uses certain prosthetic or orthopedic appliances which tend to wear or tear clothing (including a wheelchair) because of such disability and such disability is the loss or loss of use of a hand or foot compensable at a rate specified in 38 C.F.R. § 3.350(a), (b), (c), (d) or (f) (2014); or (2) the under secretary for Health or a designee certifies that, because of such disability, a prosthetic or orthopedic appliance is worn or used which tends to wear or tear the veteran's clothing, or that because of the use of a physician-prescribed medication for a skin condition that is due to the service-connected disability, irreparable damage is done to the veteran's outer garments. 38 U.S.C.A. § 1162; 38 C.F.R. § 3.810(a).


Analysis

The Board has reviewed all of the evidence in the claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran is serviced-connected for post-operative bunionectomy, of the right foot, currently evaluated at 20 percent disabling. The Veteran avers that he wears custom-fit feet insoles due to his right foot disability. (See June 2012 Application for Annual Clothing Allowance). Additionally, the Veteran alleges that he uses a non prescribed cream on his feet that stains his socks and trousers. (See hearing transcript pages 5-6).

In an August 2012 decision, the VAMC in North Little Rock, Arkansas, denied the Veteran's claim as the evidence of record did not reflect that the Veteran was in use of a qualifying orthotic or prosthetic appliance. 

An October 2006 VA medical examination reflects at the time of the examination the Veteran did not wear any orthosis. The examination reflects that the Veteran wore tennis shoes to help with his pain associated with his right foot disability.

Based on a review of the evidence, the Board concludes that entitlement to a clothing allowance pursuant to 38 C.F.R. § 3.810 is not warranted. In this case, the evidence fails to show that he meets the criteria for an annual clothing allowance.  The evidence does not show that a qualifying prosthetic or orthopedic appliance is worn or used, which tends to wear or tear the Veteran's clothing.  

While the Veteran contends that he wears a foot insert due to his service-connected disability, the claims folder is void or any medical examination/report or Under Secretary for Health certification, which establishes that the Veteran, because of a service-connected disability, wears or uses a qualifying prosthetic or orthopedic appliance which tends to wear or tear clothing. The Board further finds, as did the Prosthetic Treatment Center at the North Little Rock, VAMC; that shoe insole devices (such as soft or molded shoe inserts) are not considered to be either a prosthetic or orthopedic appliance as contemplated by the regulatory criteria. In this regard, it is observed that the regulatory criteria provide the example of a wheelchair as a qualifying device - such a device used in the case of loss of a hand or a foot (as the regulations intend). 

Additionally, the claims folder does not reflect a certification from the Under secretary of Health that the Veteran uses medication prescribed by a physician for a skin condition, which is due to a service-connected disability, that causes irreparable damage to the Veteran's outergarments. Instead, the Veteran concedes that the cream he uses on his right foot has not been prescribed by any physician. (See hearing transcript page 5). 

During the September 2013 Travel Board hearing, the undersigned Veterans Law Judge provided the Veteran and his representative an additional 60 days to submit additional evidence in support of this claim. After review of the claims folder, no evidence that would further the Veteran's contentions have been submitted to the Board. 

Under these circumstances, the Veteran's claim for an annual clothing allowance is legally insufficient. Without the required medical certification, the claim cannot be allowed. In cases such as this, where the law is dispositive, the claim should be denied because of the absence of legal merit. Sabonis v. Brown, 6 Vet. App. 426 (1994).  Accordingly, the appeal is denied.




ORDER

Entitlement to an annual clothing allowance pursuant to 38 C.F.R. § 3.810 is denied.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


